Citation Nr: 9927242	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-44 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to Mustard Gas and/or ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to March 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of April 1994 from the Nashville, Tennessee, 
Regional Office (RO). 

The evidence of record indicates that the veteran has raised 
the issue of entitlement an increased evaluation for his 
service-connected disability.  The RO is requested to develop 
this claim as appropriate.


REMAND

The Board finds that certain due process considerations must 
be afforded the veteran prior to adjudication of this case.  

A letter, dated May 11, 1999, was sent to the veteran from 
the Board.  This letter informed the veteran that he had the 
opportunity to select one organization or person to represent 
him.  In conjunction with this letter, the veteran was also 
furnished a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative.  

Of record is a VA Form 21-22, in which the veteran appointed 
the Disabled American Veterans to represent him.  The form 
was executed on May 15, 1999.

The evidence indicates the representative located at the RO 
has not had an opportunity to review the claims folder and 
provide written argument prior to returning the claims folder 
to the Board.  The law provides that a veteran has the right 
to full representation in all stages of an appeal by a 
recognized organization.  38 C.F.R. § 20.600 (1998).  

The veteran was scheduled for a hearing before a member of 
the Board in Washington, D.C.  In May 1999, the veteran 
informed the VA that he was totally and permanently disabled 
and as a result would be unable to appear for his hearing.

Accordingly, in order to insure the veteran's right of due 
process, the case is REMANDED for the following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.  The 
RO should furnish the veteran with the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for his claimed 
peripheral neuropathy.  All records not 
already associated with the veteran's 
claims folder should be associated 
therein.  

2.  The RO should inform the veteran that 
he may elect to be scheduled for a 
hearing before a member of the Board 
sitting at the RO or a videoconference 
hearing before a member of the Board. 

3.  The RO should afford the 
representative located at the RO the 
opportunity to review the veteran's 
claims folder and to submit any 
additional arguments in support of the 
veteran's claim. 

Thereafter, the case should be reviewed by the RO.  If the 
benefit claimed remains denied, following any necessary due 
process requirements, the case should be returned to the 
Board for appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


